DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al(2008/0125618, hereinafter Anderson) in view of Van Erlach(9,005,101, hereinafter Van).

Claim 1 – Anderson teaches a method for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals, including, providing an array of a plurality of loop antennas -20- coupled to a corresponding one or more generator 
However, Anderson does not teach activating one or more of the generator circuits to generate one or more preliminary treatment signals to corresponding one or more of the loop antennas.
Van teaches an electromagnetic stimulation system including sensing the presence of a user to determine when the stimulation should be applied, column 4 lines 56-67, column 5 lines 40-60 and column 6 lines 12-35.  Van teaches using RFID tags to determine the presence of the user.  RFID tags inherently require a preliminary signal from the coils to activate the tags.   
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the RFID sensors as taught by Van in place of the sensors of Anderson as a substitution of functionally equivalent sensor elements as taught by Van to gain the advantage of allowing tags on different portions of the body as set forth in Van column 6 lines 19-35.
Claim 2 – Van teaches the one or more treatment signals are generated in accordance with a preprogrammed schedule as set by the user see paragraph [0040].


Claim 4 – the combination teaches a method as claimed and Anderson further teaches after the wireless RFID, at step -92- as set forth in flow diagram of figure 8 and upon a condition of at least one of the one or more wireless devices detecting the one or more preliminary treatment signals, user is present, the one or more control circuits control -14-, based on one or more communications from the at least one of the one or more wireless devices, the generation of the another one or more treatment signals that are associated with the at least one of the one or more wireless devices at  -68-.
Claim 5 – the combination teaches a method as claimed and Anderson further teaches the one or more control circuits -14- are coupled to, via one or more of a wired connection as shown in figure 1, a computing apparatus, processor -26-, said computing apparatus -26- configured to execute one or more programs adapted to generate instructions for the one or more control circuits, see paragraphs [0060] and [0061].
Claim 6 – the combination teaches a method as claimed, see claim 5 above but does not teach the computing apparatus -14- of Anderson communicates with one or more wireless devices over a network connection.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of the combination with wireless communication to a hospital network to gain the advantage of remote diagnostic and control of the system, such that a physician may provide remote input to the device.
Such a combination would produce predictable results of the method of the combination using a wireless communication to a hospital network and have a high expectation of success because remote input/monitoring to control the local device as taught in Van Erlach.

Claim 7 – the combination teaches a method wherein the one or more wireless devices each comprise a radio frequency identification (RFID) device, the combination teaches the use of RFID tags, see Van Erlach column 6 lines 12-18 as combined above.

Claim 10 –the combination of Anderson and Van as applied to claims 1 and 2, one or more wireless devices, RFID devices; and a PEMF treatment apparatus, the PEMF treatment apparatus comprising: an enclosure blanket -54- of Anderson; a plurality of electrically-conductive loops -20- arranged within the enclosure to form an array, each of the plurality of electrically-conductive loops having a generally circular circumference, figure 9; and a controlling device, -14- coupled to the plurality of 
Claim 11 – Anderson further teaches the another one or more PEMF signals are generated in accordance with a preprogrammed schedule, see paragraphs [0040] and [0060].
Claim 14 - wherein the one or more wireless devices each comprise a radio frequency identification (RFID) device, see column 6, lines 12-18, as used in the combination above.


Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Anderson and Van as applied to claims 3 and 10 above, and further in view of Pluss et al(2010/0148936, hereinafter Pluss).
	Claim 8 – the combination above set forth a method as claimed but does not teach a pulsed signal at 27.12 MHz.
	Pluss sets forth the working frequency for RFID systems include 27.12MHz, see paragraph [0014].

	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a frequency of 27.12MHz with the RFID of the combination as an obvious selection from a limited list of alternatives as set forth in Pluss.
	Such a combination would produce a predictable method of the combination using a frequency of 27.12MHz for the RFID system and have a high expectation of success because the working frequencies for RFID systems are old and well known in the arts.

Claim 12 – the combination above sets forth a system as claimed but does not teach a pulsed signal at 27.12 MHz.
	Pluss sets forth the working frequency for RFID systems include 27.12MHz, see paragraph [0014].
	In the absence of showing any criticality in the specific frequency used for the RFID the selection of any known frequency for the RFID system from a limited list of options would have been an obvious design expedient to one of ordinary skill in the medical arts.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a frequency of 27.12MHz with the RFID of the 
	Such a combination would produce a predictable system of the combination using a frequency of 27.12MHz for the RFID system and have a high expectation of success because the working frequencies for RFID systems are old and well known in the arts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of U.S. Patent No. 10,870,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are an obvious broadening of the scope of the claims by removing language from the patented claims.

Claim 1 – see claim 17 of 10,870,013 with the highlight material removed.
Claim 17(of 10,870,013). A method for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals, comprising: providing an array of a plurality of loop antennas coupled to a corresponding one or more generator circuits in an enclosure configured to house at least the array of plural loop antennas, said enclosure comprising a treatment surface configured to be placed proximate the subject; activating one or more of the generator circuits to generate one or more preliminary treatment signals to corresponding one or more of the loop antennas; detecting a presence of the subject; upon a condition of detecting the subject being proximate the treatment surface, activating the one or more of the generator circuits to generate another one or more treatment signals associated with the subject to the corresponding one or more loop antennas, wherein each loop antenna comprises a conductor coil have a generally circular shape with a plurality of rounded indentations in said generally circular shape. 

Claim 2 see claim 18. 
Claim 3 see claim 19. 

 Claim 10 – see claim 20 of 10,870,013 with the highlighted material removed. Claim 20(of 10,870,013). A system for providing pulsed electromagnetic field (PEMF) treatment, comprising: one or more wireless devices; and a PEMF treatment apparatus, the PEMF treatment apparatus comprising: an enclosure; a plurality of electrically-conductive loops arranged within the enclosure to form an array, each of the plurality of electrically-conductive loops having a generally circular circumference with one or more indentations aligned with a corresponding indentation of an adjacent one of the plurality of electrically-conductive loops; and a controlling device coupled to the plurality of electrically-conductive loops, the controlling device configured to control a generation of one or more PEMF signals at the plurality of electrically-conductive loops, wherein the one or more wireless devices are adapted to detect the one or more PEMF signals, and upon the condition of at least one of the one or more wireless devices detecting the one or more PEMF signals, the controlling device controls the generation of another one or more PEMF signals that are associated with the at least one wireless device at the plurality of electrically-conductive loops. 

   Claim 14 – see claim 21 of 10,870,013. 

Allowable Subject Matter

Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a method or apparatus as claimed including detecting a preliminary treatment signal above a predetermined amplitude threshold of approximately 1mV as set forth in claims 9 and 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791